Exhibit 10.1

 

$__.00 Manhattan Beach, California

            [Date]

 

SERIES [A, B, D, D] SENIOR SECURED PROMISSORY NOTE

TriLinc Global Impact Fund Cayman, Ltd., an exempted company incorporated with
limited liability under laws of the Cayman Islands (the “Company”), for value
received, hereby promises to pay to the order of [Name], an Individual
(“Holder”), the principal amount of [Amount] ($__.00), together with interest on
the unpaid amount thereof in accordance with the terms hereof, from the date
hereof until paid in accordance with the terms hereof.

 

1.Series [A, B, C, D] Senior Secured Promissory Note.

1.1Interest Rate.  Simple interest shall accrue on the principal amount
hereunder at the rate of interest equal to 3% per annum plus the one year London
Interbank Offered Rate (the “Interest Rate”).  The Interest rate shall be
determined as of the date of this Series [A, B, C, D] Senior Secured Promissory
Note and adjusted on each anniversary of such date.  Interest shall be computed
on the basis of a 365 day year for the actual number of days
elapsed.  Notwithstanding anything to the contrary contained in this Series [A,
B, C, D] Senior Secured Promissory Note, the interest paid or agreed to be paid
hereunder shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”).  If Holder receives interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal amount of this Series [A, B, C, D] Senior Secured Promissory Note
or, if it exceeds such unpaid principal, refunded to the Company.

1.2Payments.  

(a)Interest on the principal amount hereunder shall be payable quarterly in
arrears within 15 days after the end of each calendar quarter (or partial
calendar quarter) during which any such principal amount remains outstanding.

(b)The principal amount hereunder plus all accrued but unpaid interest thereon
shall become due and payable on the Maturity Date.  Each anniversary of the date
of this Series [A, B, C, D] Senior Secured Promissory Note is referred to herein
as a “Rollover Date,” provided that if the applicable anniversary of this Series
[A, B, C, D] Senior Secured Promissory Note is not on a business day, the
Rollover Date shall be following next business day.  Either party may notify the
other party that any Rollover Date will be the “Maturity Date,” provided that
such notice (the “Redemption Notice”) must be delivered not less than 30 days
prior to the applicable Rollover Date (time being of the essence) and must refer
to this Section 1.2(b).  The Maturity Date for this Series [A, B, C, D] Senior
Secured Promissory Note shall be the first Rollover Date following the valid
delivery of the Redemption Notice.

2.Security.

 

--------------------------------------------------------------------------------

2.1The Company has, pursuant to the terms of an Equitable Mortgage Over Shares
dated [ ] 2016, executed by way of deed poll in favor of the Holder, as more
fully described in the Equitable Mortgage Over Shares (the form of which is
appended to the Private Placement Memorandum of the Company dated June [___],
2016), granted a security interest to Holder as security for (among other
things) the payment and discharge of its obligations under this Note.

3.Miscellaneous.

3.1Binding Agreement; Assignments.  This Series [A, B, C, D] Senior Secured
Promissory Note, and the terms, covenants and conditions hereof, shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Holder may assign its rights and obligations
under this Series [A, B, C, D] Senior Secured Promissory Note by notifying the
Company of such assignment and providing the Company with a copy of such
assignment.  The Company shall not assign this Series [A, B, C, D] Senior
Secured Promissory Note and any unconsented assignment shall be void ab initio.

3.2Prepayment.  The principal amount due under this Series [A, B, C, D] Senior
Secured Promissory Note shall not be prepaid, in whole or in part, prior to the
Maturity Date.

3.3Severability.  In case any one or more of the provisions contained in this
Series [A, B, C, D] Senior Secured Promissory Note should be invalid, illegal or
unenforceable in any respect, no party hereto shall be required to comply with
such provision for so long as such provision is held to be invalid, illegal or
unenforceable and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired.

3.4Counterparts.  This Series [A, B, C, D] Senior Secured Promissory Note may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

3.5Entire Agreement.  This Series [A, B, C, D] Senior Secured Promissory Note
supersedes all prior discussions and agreements between the parties with respect
to the subject matter hereof and contain the sole and entire agreement between
the parties hereto with respect thereto.

3.6Attorneys’ Fees.  If any action at law or in equity is necessary to enforce
or interpret the terms of this Series [A, B, C, D] Senior Secured Promissory
Note, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and disbursements in addition to any other relief to which such party may
be entitled.

3.7Amendments and Waivers.  Provisions of this Series [A, B, C, D] Senior
Secured Promissory Note may only be amended or waived with the written consent
of Holder and the Company.  Any amendment or waiver effected in accordance with
this Section 3.7 shall be binding upon Holder and each future holder of this
Series [A, B, C, D] Senior Secured Promissory Note, even if the future holder
has not executed such amendment or waiver.

3.8Governing Law.  This Series [A, B, C, D] Senior Secured Promissory Note shall
be governed by and construed under the laws of the State of California as
applied to agreements among California residents entered into and to be
performed entirely within California.

- 2 -

--------------------------------------------------------------------------------

3.9Headings.  The headings used in this Series [A, B, C, D] Senior Secured
Promissory Note have been inserted for convenience of reference only and do not
define or limit the provisions hereof.

IN WITNESS WHEREOF, the Company has caused this Series [A, B, C, D] Senior
Secured Promissory Note to be executed as of the date first set forth above.

 

TRILINC GLOBAL IMPACT FUND CAYMAN, LTD.

 

 

 

 



By:

 

 



Name:

 

 



Title:

 



 

 

- 3 -